DETAILED ACTION
This action is pursuant to the claims filed on December 1, 2020. Currently claims 1-20 are pending with claims 1, 9, and 16 amended. Below follows a complete non-final action on the merits of claims 1-20. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objection. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwin et al (US PGPUB: 2013/0303886) in view of Segner et al (US Patent No.: 6,662,034).  
Regarding independent claim 1, Ludwin discloses an apparatus (Figure 4), comprising: 
a catheter (28) configured for insertion into a body of a subject ([0031]), the catheter comprising a flexible distal portion (distal portion of catheter seen in Figure 4; [0039] refers to configured to flex in response to a mechanical force applied to the catheter ([0039]); 
at least one transmitting coil (64) configured to generate an alternating magnetic field that induces eddy currents that vary with the position of distal tip ([0052]-[0056] discusses the conducting element magnetically interacting with the magnetic field induced by the coil that changes the self-inductance of each coil and the mutual inductance between the conductor and the coils in order to determine the position and orientation of the distal end, interpreted as generating eddy currents); and 
one or more receiving coils (66, 68, 70) disposed within the catheter (see figure 4) configured to output respective signals responsively to a superposition of 
(i) the magnetic field generated by the transmitting coil ([0044], [0046]), and 
(ii) a secondary magnetic field generated by the eddy currents ([0052]-[0056]).
Ludwin does not explicitly disclose a conducting element, held by the flexible distal portion of the catheter such that a position of the conducting element changes as the flexible distal portion flexes; the transmitting coil is disposed proximally to the conducting element; and the one or more receiving coils is disposed within the catheter proximally to the conducting element. 
However, Segner discloses an electrophysiological catheter (Figures 8-9: 220) comprising a localization coil (256) for determining the location and orientation of the catheter (abstract; Col. 4, Lines 54-56). The catheter further comprises a conducting element (264; conductive Col. 6, Lines 46-49) located in the distal end portion of the catheter (Fig. 9). The conducting element changes as the flexible distal portion flexes (264 necessarily changes position when distal portion of catheter flexes). The device comprises one or more receiving  (Col. 6, Lines 33-35 discuss the transmitting coils that are proximal to the conducting element). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the conductive element of Ludwin to include the conducting element of Segner. This configuration provides the benefit of allowing the distal end to remain flexible of the catheter to remain flexible, thereby making the device easier to navigate (Col. 4, Lines 5-7). 
Further, Ludwin discloses generating alternate magnetic fields that induce eddy currents in conductive portions of the probe ([0052]-[0056] discusses the conductive portion of the probe magnetically interacting with the magnetic field induces by the coil that changes the self-inductance of each coil and the mutual inductance between the conductor and the coils in order to determine the position and orientation of the distal end of the probe). Thus, the modification results in eddy currents being induced in the conductive element of Segner. 
Regarding dependent claim 2, in view of the combination of claim 1, Segner further discloses wherein the conducting element is held within the flexible distal portion of the catheter (see Figure 9).
Regarding dependent claim 3, in view of the combination of claim 1, Segner further discloses wherein the conducting element is affixed to a distal end of the flexible distal portion of the catheter (see figure 9 which displays 264 affixed to the distal end).
Regarding dependent claim 4, in view of the combination of claim 1, Ludwin further discloses wherein the catheter further comprises a tube (50), and wherein the flexible distal portion of the catheter comprises a flexible distal portion of the tube (54) that is of enhanced flexibility relative to a more proximal portion of the tube ([0036] refers to the 
Regarding dependent claim 5, in view of the combination of claim 1, Ludwin further discloses wherein the catheter further comprises a tube (50), and wherein the flexible distal portion of the catheter comprises a cylindrical element (60) that extends distally from the tube and is of enhanced flexibility relative to the tube ([0036] refers to the elastic joint 54 that bends in response to a force on the distal end and is used to determine the relative movement between the distal tip and the tube 50, interpreted as having enhanced flexibility; see figure 4 which displays 60 extending distally from tube 50).
Regarding dependent claim 6, in view of the combination of claim 5, Ludwin further discloses wherein the cylindrical element extends distally from the tube for a distance of about delta z (Figure 4 and [0056] refers to delta z as a quantified distance), but does not explicitly disclose the distance is between 0.5 and 2 mm. However, would have been an obvious matter of design choice to modify Ludwin to include a distance is between 0.5 and 2 mm since Applicant has not disclosed that having a length of between 0.5 and 2 mm solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of a length of between 0.5 and 2 mm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding dependent claim 7, in view of the combination of claim 1, Ludwin further discloses wherein the flexible distal portion of the catheter is of enhanced flexibility by virtue of being shaped to define at least one groove ([0039]-[0040] refer to the helical cut in joint 54 of distal end of catheter 28 that exhibits enhanced flexibility; see figure 4).
Regarding dependent claim 8, in view of the combination of claim 7, Ludwin further discloses wherein the at least one groove includes a helical groove ([0039]-[0040] refer to the helical cut in joint 54 of distal end of catheter 28 that exhibits enhanced flexibility; see figure 4).
Regarding dependent claim 9, in view of the combination of claim 1, Ludwin further discloses further comprising a processor (36), configured to ascertain a magnitude and a direction of the mechanical force in response to the respective signals output by the receiving coils (at least [0034], [0042], [0046], [0049]).
Regarding dependent claim 13, in view of the combination of claim 1, Segner further discloses wherein the conducting element comprises a plate (Fig. 4; at least a portion of 264 comprises a plate (i.e. the flat distal or proximal end)).
Regarding dependent claim 14, in view of the combination of claim 1, Segner further discloses wherein the conducting element comprises a tube (Col. 6, Lines 50-53 refer to 264 as hollow comprising a central lumen 272).
Regarding dependent claim 15, in view of the combination of claim 1, Segner further discloses wherein the conducting element is shaped to define a central aperture (Col. 6, Lines 50-53 refer to 264 as hollow comprising a central lumen 272).
Regarding dependent claim 16, in view of the combination of claim 15, Ludwin further discloses further comprising: 
an ablation electrode (56), coupled distally to the flexible distal portion of the catheter (see figure 4), configured to pass ablating currents into tissue of the subject while the catheter is inside the body of the subject ([0031], [0038], [0062]-[0064]); but does not a fluid-delivery tube that passes through the central aperture and is configured to deliver fluid to the ablation electrode.
However, Segner discloses an electrophysiological catheter (Figures 8-9) comprising a localization coil (256) for determining the location and orientation of the catheter (abstract; Col. 6, Lines 21-23). The catheter further comprises a conductor (264, magnetically responsive element) located in the distal end portion of the catheter (Col. 6, Lines 41-42). The conducting element is hollow (Col. 6, Lines 50-51; interpreted as comprising a central aperture) and comprises a fluid delivery tube (combination 266/272). This tube delivers fluid to the ablation electrode (Col. 6, Lines 51-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Ludwin to incorporate the fluid tube of Segner. This configuration provides the benefit of allowing the ability to cool the electrode and surrounding tissue without contacting lead wires (Col. 6, Lines 51-63), thereby increasing the safety of the device.  
Regarding dependent claim 17, in view of the combination of claim 15, Ludwin does not explicitly disclose further comprising: at least one physiological sensor, coupled to the catheter distally to the flexible distal portion of the catheter; and at least one wire that passes through the central aperture and is connected to the physiological sensor.
However, Segner discloses an electrophysiological catheter (Figures 4-5: 120) comprising a localization coil (156) for determining the location and orientation of the catheter (abstract; Col. 4, Lines 54-56). The catheter comprises a physiological sensor (thermistor 152; note the thermistor measures the temperature of the electrode in contact with the tissue which will necessarily have the same temperature, thus measuring a physiological parameter, i.e. tissue temperature) where at least one lead wire (154/154) pass through the central aperture and are 
Regarding independent claim 18, Ludwin discloses a method, comprising: 
using at least one transmitting coil (64) disposed within a catheter (28) inside a body of a subject ([0031], [0044]; figures 1 and 4), generating an alternating magnetic field that induces eddy currents ([0052]-[0056]), the eddy currents varying with the position of the distal tip ([0052]-[0056] discusses the conducting element magnetically interacting with the magnetic field induced by the coil that changes the self-inductance of each coil and the mutual inductance between the conductor and the coils in order to determine the position and orientation of the distal end, interpreted as generating eddy currents); 
using one or more receiving coils (66, 68, 70) disposed within the catheter (see figure 4), outputting respective signals responsively to a superposition of 
(i) the magnetic field generated by the transmitting coil ([0044], [0046]), and 
(ii) a secondary magnetic field generated by the eddy currents ([0052]-[0056]); and 
using a processor (36), ascertaining a magnitude and a direction of the mechanical force, in response to the respective signals output by the receiving coils 
Ludwin does not explicitly disclose a conducting element that is held by the flexible distal portion of the catheter such that a position of the conducting element changes as the flexible distal portion flexes. 
However, Segner discloses an electrophysiological catheter (Figures 8-9: 220) comprising a localization coil (256) for determining the location and orientation of the catheter (abstract; Col. 4, Lines 54-56). The catheter further comprises a conducting element (264; conductive Col. 6, Lines 46-49) located in the distal end portion of the catheter (Fig. 9). The conducting element changes as the flexible distal portion flexes (264 necessarily changes position when distal portion of catheter flexes). The device comprises one or more receiving coils (256) located proximally to the conducting element (see Fig. 8 which displays 256 proximal to 264) and at least one transmitting coil disposed proximally to the conducting element (Col. 6, Lines 33-35 discuss the transmitting coils that are proximal to the conducting element). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the conductive element of Ludwin to include the conducting element of Segner. This configuration provides the benefit of allowing the distal end to remain flexible of the catheter to remain flexible, thereby making the device easier to navigate (Col. 4, Lines 5-7). 
Further, Ludwin discloses generating alternate magnetic fields that induce eddy currents in conductive portions of the probe 
Regarding dependent claim 19, in view of the combination of claim 18, Ludwin further discloses further comprising, using an ablation electrode (56) coupled distally to the flexible distal portion of the catheter (see figure 4), passing ablating currents into tissue of the subject ([0031], [0038], [0062]-[0064]), wherein generating the alternating magnetic field comprises generating the alternating magnetic field while the ablating currents are passed into the tissue ([0031], [0038], [0065]).
Regarding dependent claim 20, in view of the combination of claim 19, Segner further discloses wherein the conducting element is shaped to define a central aperture (Col. 6, Lines 50-53 refer to 264 as hollow comprising a central lumen 272), but does not disclose wherein the method further comprises, while passing the ablating currents to the tissue, delivering fluid, through the central aperture, to the ablation electrode. 
However, Segner discloses an electrophysiological catheter (Figures 8-9) comprising a localization coil (256) for determining the location and orientation of the catheter (abstract; Col. 6, Lines 21-23). The catheter further comprises a conductor (264, magnetically responsive element) located in the distal end portion of the catheter (Col. 6, Lines 41-42). The conducting element is hollow (Col. 6, Lines 50-51; interpreted as comprising a central aperture) and comprises a fluid delivery tube (combination 266/272). This tube delivers fluid to the ablation electrode (Col. 6, Lines 51-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Ludwin to incorporate the fluid tube and deliverance of irrigation fluid of Segner. This configuration provides the benefit of allowing the ability to cool the electrode and surrounding tissue without contacting lead wires (Col. 6, Lines 51-63), thereby increasing the safety of the device.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwin et al (US PGPUB: 2013/0303886) in view of Segner et al (US Patent No.: 6,662,034), further in view of Strommer et al (US Patent No.: 6,233,476). 
Regarding dependent claim 10, in view of the combination of claim 9, Ludwin further discloses further comprising an electronic interface (see electronic interface in Figure 1 that connects processor 36 to catheter 28), but Ludwin does not explicitly disclose wherein the processor is further configured to generate a digital signal, and wherein the electronic interface is configured to convert the digital signal to an analog signal which, when applied across the transmitting coil, causes the transmitting coil to generate the alternating magnetic field.
However, Strommer discloses a medical system comprising a position and orientation determination system (abstract). The system comprises a processor (DSP 132) that generates a digital signal that is converted to an analog signal (via digital-to-analog converter 138) and provided to a magnetic field transmitter (Col. 3, Lines 22-30; Col. 8, Lines 35-41) that includes a magnetic field generating element (Col. 3, Lines 9-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrical interface of Ludwin to incorporate the digital to analog converter of Strommer. This configuration provides the benefit of providing any number of transmission channels (Col. 3, Lines 27-28), thereby allowing for the procedure to be customized for the particular need. Further, this provides the benefit of accurate and harmless positioning of a medical device within a living tissue (Col. 6, Lines 39-40).  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwin et al (US PGPUB: 2013/0303886) in view of Segner et al (US Patent No.: 6,662,034), further in view of Arenson et al (US Patent No.: 6,304,769). 
Regarding dependent claims 11 and 12, in view of the combination of claim 1, Ludwin/Segner do not explicitly disclose wherein the receiving coils are disposed at least partly within the transmitting coil (claim 11); and wherein the transmitting coil is wrapped around the receiving coils (claim 12).
However, Arenson discloses a catheter (Figure 1D: 10) comprising transmitting and receiving coils (26x, 26y, 26z) that are disposed within each other, specifically where one coil is wrapped around another (see figure 1D; Col. 9, Lines 62-63). It is noted that Arenson discloses coils (26x, 26y, 26z) can be arranged as a receiver or a transmitter (Col. 10, Lines 18-20), thus displaying the transmitting coil (26y) is wrapped around the receiving coils (26x, 26z). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the coils of Ludwin to incorporate the transmitting coil wrapped around the receiving coil as disclosed by Arenson. This configuration provides the benefit because it allows the catheter core to remain free for the delivery of other materials to the tissue (Col. 10, Lines 11-13), thereby improving the efficiency of the device.  
Response to Arguments
Applicant’s arguments, see Remarks, filed December 1, 2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ludwin and Segner. 
It is noted that the argument relied on the teaching of conductive element 45 in Ludwin. However, the new grounds of rejection relies on Segner at 256 to teach the claimed conductive element.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794